United States Court of Appeals
                     For the First Circuit

No. 02-2359

                OLGA GAYDAR; OLEKSANDR STEPANOV,
                     Plaintiffs, Appellees,

                               v.

 SOCIEDAD INSTITUTO GINECO-QUIRURGICO Y PLANIFICACION FAMILIAR
    d/b/a CLINICA GINECO-QUIRURGICA; HECTOR E. ORTIZ-PEREZ;
     IRIS MALDONADO; CONJUGAL PARTNERSHIP ORTIZ-MALDONADO;
SINDICATO DE ASEGURADORES PARA LA SUSCRIPCION CONJUNTA DE SEGURO
        DE RESPONSABILIDAD MEDICO-HOSPITALARIA ("SIMED"),
                     Defendants, Appellants.

                          ERRATA SHEET

     The opinion of this Court issued on September 29, 2003 is
amended as follows:

     On page 1 replace Guillermo Mancari, with Guillermo Macari.